Title: To Alexander Hamilton from George Ingersoll, 23 May 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir—
            Westpoint. May 23d 1799.
          
          King & Stanton, two privats of my Company, deserted from this Garrison on the 4 Inst. Ford a private in the 2d Regt. Deserted on the 17. Inst. I ordered off a party in persuit of them, which took them and brought them here on the 18th & 19th. They where tried by a General Court Martial on the 20th. the sentence being approved of they where to be punished on the 28th. when to my great surprise, I was informed King & Ford had made their escape in company with the Sentinal who had charge of them going to the Vault just before day light. I ordered off several parties in several directions to apprehend them at all hazards, Corporal Wilson, way laid them on the road to Murderers Creek and ordering them to surrender themselves prisoners and not oblige him to fire on them. the Deserters being determined to complete their escape, Corporal Wilson directed his fire at King about thirty Yards distance and Killed him on the spot, took Perkins, and brought him here. Ford made his escape. King being Killed in the neighbourhood of Judge Clarke, he Issued Warrants for a jury of inquest to sit on the body, which took place on the evening of the 22d. what the verdict is I am not regularly informed, but conclude favourable to the Corporal, that he could not have taken him any other way. I have brought the body to this place and buried it. I hope my Conduct in the business will meet the approbation of the General, & I flatter myself the disided and unexpected effect from the troops will put a stop to the desertions in future.
           I am Sir with great Respect your Most Obt. Sert.
          
            Geo Ingersoll Captain
             Commanding
          
          Majr Gnl. Alexr. Hamilton
        